Title: John Ross to the American Commissioners, 28 March 1778
From: Ross, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


May it please their Excellencys
Nantes 28th March 1778
Permit me to congratulate your Excellenceys, and the Inhabitants of the United States on the happie late Event, of your Embassie at this Court. I cannot doubt of its giving universal satisfaction in America, and I hope that confidence and Friendship will not only be preserved thereby, but the Objects of Advantages in Commerce mutually cultivated to make it Lasting and Usefull to this Kingdom and the United States of America in general.
I had the honour to address your Excellenceys at three different Times, vizt. 26th. and 28th. Ultimo and my last of 12th Inst: without the pleasure of being favoured with an Answer to either. It has been, and is my wishes, nevertheless to be informed of your intentions in regard to the Papers and Books of Mr. Morris, Mr. Lee haveing informed they have been taken Possession of under your Excellenceys Sanction. I must take the liberty to inform You that a dissolution of the Partnership of Messrs. Willing Morris & Co. makes an immadiate inspection into those Papers for the Setlement of their European concerns absolutely necessary, and that the Interest and Credit of those Gentlemen suffer at this very instant by the Detention of them.
If your Excellenceys shoud think yourselves authorized to deliver the whole or any Part of them to me, under the powers am possessed of, am ready to receive them for the purpose of rendering myself as usefull as possible to W M & Co. If not, I have this far discharged my Duty, nor shall I henceforward trouble your Excellenceys on the Subject, let the consequences turn out as they may.
I had a Letter of 30th Decemr. last from Robert Morris Esqr. member of the Committee of Congress In which are the following Paragraph Vizt. “You tell me You shall soon forward Goods, and Invoyces, compleating all the orders you have received, and that the Amount will exceed either your or my expectations. Now I have all along expected, that you would send the goods to fulfill the first, as soon as you could, that you woud execute the second as fast as you received the remitances for that account particularly, And all those remitances that were for that Purpose, enumerated particularly in my letter of the 9th. July. The other order from the Secrete Committee I never did expect you woud execute, unless the Commercial Agent or Commissioners at Paris supplyed you with funds for that purpose. It is true the Committee directed the Commercial Agent to do it, but the Remitances they have made fell so much short of what they expected at that very time to make, that I long since gave up the Idea of your executing that order, unless the Commissioners shoud agree to Supply you, and this I suppose they will do. Of course you are not to expect further remitances from the Committee.” The foregoing will am hopes explain to you my Situation, and that am now to depend intyrely on your Excellenceys for Assistance to support me in discharging all my Engagements in Europe on Account of the Public. The Committee of Congress haveing concluded to make me no more remitance, trusting to your Excellenceys, those advances which you have been pleased to make me already, must now come to the debit of the Committee with you and to their Credit in Account with me. I owe besides on Account of the purchases of last order of Woolens &ca. for the United States upwards of £350,000, which has been subject to Interest for some months past, and must ultimatly be charged to the States. For sometime I have managed to keep off pressing demands by assistance of particulare Friends expecting remitances from day to day as known in particulare to your Excellenceys but my expectations being now turned towards you to be relieved, I must beg your sentiments in Course. You shall be furnished a regulare state of all my disbursements on public Account either in whole or in part, and I shall be glade if agreeable to make a final Setlement thereof, it being equally agreeable to me to setle here, or with the Committee in America. My Necessitys are realy urgeing, as such if it shoud not prove convenient to make money Advances immadiately, your Liberty to me to draw on Your Banker as [at] such date as may be approved of will enable me to support my Credit with that reputation, which I dare say you wish to preserve, as far as it’s engaged for the public.
The Application of the Property commited to me will do me no discredit, having paid that attention to the Purchases made by me, as if the Property had been my own. I have the honour to be with Particulare Respect Your Excellenceys Most Obedient humble Servant
Jno Ross
Their Excellenceys the Plenipotentiarys of the United States of America
 
Endorsed: Recd open from Dr. Franklin April 6th. AL
